         Case 1:20-cr-00110-LJL Document 152
                                         156 Filed 03/25/21
                                                   03/29/21 Page 1 of 1




                          REQUEST GRANTED as to both defendants.
                          The Status Conference previously set for April
                          15 is rescheduled to April 16, 2021 at 9:00AM.
                          Parties are directed to dial into the Court's
                                                                                March 25, 2021
                          teleconference line at 888-251-2909 and use
VIA ECF                   access code 2123101. In regards to defendant
                          Isabella Pollok, the Court, with consent of all parties, excludes time until
Honorable Lewis J. Liman          April 16, 2021 under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A),
United States District Judge      upon a finding that the interests of justice outweigh the interests of
Southern District of New York the public and the defendant in a speedy trial.
500 Pearl Street
New York, New York 10007                        3/29/2021

Re:    United States v. Lawrence Ray
       20 Cr. 110 (LJL)

Dear Judge Liman:
        We write as defense counsel for Lawrence Ray to request an adjournment of the
Thursday, April 15, 2021 status conference currently scheduled in the above-captioned matter.
Our understanding is that individuals who are incarcerated at the Metropolitan Correctional
Center, like Mr. Ray, may only be produced for court appearances on Mondays, Wednesdays,
and Fridays. Accordingly, counsel for Mr. Ray respectfully requests the status conference be
adjourned to Friday, April 16 at 9am. The Government and counsel for Isabella Pollok do not
object to this request.
       Thank you for your consideration of this request.



                                                     Respectfully submitted,

                                                            /s/
                                                     Marne L. Lenox, Esq.
                                                     Peggy Cross-Goldenberg, Esq.
                                                     Allegra Glashausser, Esq.

                                                     Counsel for Lawrence Ray


cc:    AUSA Danielle R. Sassoon, Esq.
       AUSA Lindsey Keenan, Esq.
       AUSA Mollie Bracewell, Esq.
       Peter Skinner, Esq., counsel for Isabella Pollok
       Valecia Battle, Esq., counsel for Isabella Pollok
